DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 6/4/2021 are acknowledged

INFORMATION DISCLOSURE STATEMENT
2.  No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7, 9-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seng et al.  (US Patent 8,940,282), Mette et al. (PCT/EP2013/066033) English translation equivalent to (US 2015/0174052 which is relied up herein), Molenda et al. (US 2013/0276808) and Rizk (US Patent 9,006,162). 
Seng et al.  (US Patent 8,940,282) (hereinafter Seng et al.) disclose process for reducing the hair damage upon treatment of hair by heat (abstract). The process comprises providing a leave-in hair composition comprising a silicone material and carrier, applying onto hair a sufficient amount of the hair composition for treating hair and providing a heat generating hair care appliance being a hot surface hair care appliance, which is a hair straightener, treating hair at temperatures that range from 90°C to about 250°C (claim 1). The hair care compositions may have a pH ranging from 2 to 12, preferably from 3 to 9, more preferably from 4.5 to 7 which is a range that overlaps with the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Seng et al. disclose the composition is applied onto hair preferably from 1 min to 2 h, more preferably from 1 min to 1 h, still more preferably from 1 min to 20 min, before treating hair using said appliance. Seng et al. disclose suitable cationic hair styling polymers include, for example, polyquaternium-10. Thus, Seng discloses methods to protect hair where the concept was known in applying the desired aqueous composition, leaving on for a time period 1 to 15 min, and then increasing the temperature of the hair to between 80°C and 120°C. The compositions applied may comprise at least one surfactant selected from nonionic surfactants (see col, 7, lines 55-63 and Col, 6, lines 54-67). The surfactants include fatty alcohol ethoxylates such as C9-C11 pareth 8 and laureth-4. Col. 13 disclose composition with C9-C11 pareth calculated at about 0.2 % (col. 13) of which same composition contains polyquaternium -7 calculated about 1.5 % (col. 13 lines 31-38). ) A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Seng et al. does not disclose the non-ionic surfactant is a fatty alcohol ethoxylate selected from those as recited in claim 1. 
Molenda et al. (US 2013/0276808) (hereinafter Molenda et al.) disclose hair conditioning formulations that contain surfactants, preferably fatty alcohol ethoxylates as solubilizer and reduced foaming powder (para 0018-0019). Non-limiting examples include C12-C13 Pareth-9 (para 0022). These nonionic surfactants can be present in the range of 0.05 and 2 % (para 0025) which overlaps with the recited range of 0.3-2.5 %. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to substitute one known fatty alcohol ethoxylate for another. With regards to claim 7 and further additional nonionic surfactants as recited by the claim, Molenda et al. disclose at least one surfactant and examples include hydrogenated 60 castor oils (ethoxylated surfactant). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to select the desired combination of nonionic surfactants, such as those in claims 1 and 7, for use as the nonionic surfactants in Seng. One would have been motivated to do so because Molenda et al. discloses these nonionic surfactants are suitable solubilizes and contain reduced foaming structure. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
Seng et al. does not disclose quaternary ammonium polymers selected from polyquaternium-3. Mette et al. (PCT/EP2013/066033) English translation equivalent to (US 2015/0174052 which is relied up herein) disclose treating keratin fibers for improving the conditioning properties where the compositions include the active agent complex which results in appreciable protection of the keratinic fibers from heat effects, for example when blow-drying keratinic fibers, for example blow drying. Protection of the surface of keratinic fibers from heat effects is very important especially when straightening irons or hair dryers are used (abstract and para 0022). Table 2 disclose compositions with cationic polymer (polyquaternium-37) at 0.2 wt %, amodimethicone at 0.5 wt %, Trideceth-5  (non-ionic surfactant) at 0.125 % (Table 2, page 18, Example I2).  Trideceth-5 has the following structure which meets claim 7 
    PNG
    media_image1.png
    127
    337
    media_image1.png
    Greyscale
.  The compositions do not comprise quaternary ammonium surfactant at more than 10 wt %. Liquid paraffin (oils) are disclosed.  Mette et al. disclose cationic surfactants polyquaternium-37 are present from .01-5 wt % (para 0006) that overlap with the recited range of 0.3-2.5 %.
One skilled in the art would be motivated to substitute one known cationic conditioning polymer (polyquaternium 7 or 10) for that  of polyqaternium-37 with reasonable expectation of success that it would function as a conditioning agent as disclosed in Rizk (US Patent 9,006,162). These cationic conditioning polymers are present from 0.001-5 % (col. 8, lines 33-col 9, line 20 and col. 10, lines 25-30) and may be polyquaternium 10, polyquaternium -7 or polyquaternium-37. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the compositions including cationic polymers such as polyquaternium-37 in the methods of Seng et al. for the purpose of protecting hair from heat damage. One would have had a reasonable expectation of success because both Seng et al. and Mette et al. disclose protecting the hair from heat damage.

RESPONSE TO ARGUMENTS
5.	Applicants’ arguments have been fully considered and are not pervasive for the reasons below. 
Applicants argue that Seng does not teach or suggest one or more cationic quaternary ammonium polymers selected from polyquaternium-37 and at least one fatty alcohol ethoxylate selected from the group as recited in claims 1 and 16. Applicants point to a number of reported instances in the decisional law where a single data point has carried the say such as In re Kao, 98 USPQ2d 1799, 1807 (Fed. Circ. 2011) and Ex parte Schelberger and Ljunggren.
	In response, the Examiner respectfully submits that Applicants are arguing the references individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
	Applicants argue that composition A of Working Example 1 set forth on pages 15-17 comprises polyquaternium-37. Composition B of working Example 1 comprises both a polyquaterium-37 and a fatty alcohol ethoxylate selected from the group as set forth in claims 1 and 16. Applicants state that the Composition B of working Example 1 reads on the presently claimed process set forth in claims 1 and 16. Applicants argue that Composition B achieves superior and unexpected results with respect to suppleness when directly compared to Composition A which is close to the present invention than what is suggested in Seng. Applicants argue the Compositions B and C of working Example 1 is commensurate in scope with the presently amended claimed process. Applicants argue that Composition A (comprising Polyquaternium-37) of working Example 1 is close to the present claimed process than in Seng and that when Composition B is compared to A, it achieved unexpected results. 
In response, the Examiner submits that composition B is poluqaternium-37 at 0. 8 % and C12-C13 pareth-9 at 0.5 %. Claim 1 recites composition that may be polyquaternium  in a range from 0.3 to 1.5 wt %. The ranges are not commensurate in scope with the claims. Furthermore, Seng et al. disclose polyquaternium-10 which is an alternative polyquaternium and these results do not demonstrate that polyquaternium-37 is superior to use of other forms such as those in Seng. Additionally, one skilled in the art would be motivated to substitute one known cationic conditioning polymer (polyquaternium 10) for that  of polyqaternium-37 with reasonable expectation of success that it would function as a conditioning agent as in Rizk (US Patent 9,006,162). The surfactants in Seng et al. also include fatty alcohol ethoxylates such as C9-C11 pareth 8 and laureth-4 and the Example 1 composition A includes none. The Examiner further does not find the evidence sufficient to rebut the prima facie case of obviousness because there no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition. A prima facie case of obviousness, e.g., showing unexpected properties over the art, must compare the claimed subject matter with the closest prior art to be effective. See MPEP 716.02(e) citing In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F .2d 731,741,218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). A prima facie case of obviousness, e.g., showing unexpected properties over the art, must compare the claimed subject matter with the closest prior art to be effective. The Examiner maintains the position that Applicants have not compared to the closest prior art which includes amodimethicone when the results of Example 1, formulation C were comparing amodimethicone to formulations lacking amodimethicone whereas the cited prior art includes amodimethicone. 
See MPEP 716.02(e) citing In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
For the reason above, the Examiner finds that  Applicants arguments are not found persuasive. 

CONCLUSION 
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/   
Primary Examiner, Art Unit 1615